UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-26020 DIGITAL ANGEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1641533 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 490 Villaume Avenue, South St. Paul, Minnesota (Address of Principal Executive Offices) (Zip Code) (651) 455-1621 Registrant’s Telephone Number, Including Area Code (Former Name, Former Address and Formal Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer£ Accelerated filer£ Non-accelerated filer£Smaller reporting companyR (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingatMay 12, 2011 Common Stock, $.01 par value per share 29,898,725 shares 1 DIGITAL ANGEL CORPORATION TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – As of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations – Three-months ended March 31, 2011 and 2010 4 Condensed Consolidated Statement of Changes in Stockholders’ Equity – Three-months ended March 31, 2011 5 Condensed Consolidated Statements of Cash Flows – Three-months ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4 Controls and Procedures 28 PART II – Other Information Item 1. Legal Proceedings 28 Item 6. Exhibits 28 Signatures 29 Certifications 31 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets (in thousands, except par values) March 31, December 31, Assets (unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $822 and $835 at March 31, 2011 and December 31, 2010, respectively Inventories Other current assets Current assets of discontinued operations Total Current Assets Property and equipment, net Goodwill, net Intangible assets, net Other assets, net Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Notes payable and current maturities of long-term debt, net of debt discount of $926 and nil at March 31, 2011 and December 31, 2010, respectively $ $ Accounts payable Advances from factors Accrued expenses Deferred gain on sale Deferred revenue Current liabilities of discontinued operations Total Current Liabilities Long-term debt and notes payable, net of debt discount of $71 and nil at March 31, 2011 and December 31, 2010, respectively Warrant liabilities Other liabilities Total Liabilities Commitments and Contingencies: Stockholders’ Equity: Digital Angel Corporation stockholders’ equity: Preferred shares ($10 par value; shares authorized, 5,000; shares issued, nil) — — Common shares ($0.01 par value; shares authorized, 50,000; shares issued and outstanding, 29,812 and 29,273) Additional paid-in capital Accumulated deficit ) (577,021 ) Accumulated other comprehensive loss – foreign currency translation ) (1,674 ) Total Digital Angel Corporation stockholders’ equity Noncontrolling interest ) (35 ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) For the Three-Months Ended March 31, 2011 For the Three-Months Ended March 31, 2010 Revenue $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Restructuring, severance and separation expenses — Total operating expenses Operating loss (867 ) (900 ) Interest and other income (expense), net (472 ) Interest expense (1,713 ) (352 ) Loss from continuing operations before provision for income taxes (1,823 ) (1,724 ) Provision for income taxes (18 ) (10 ) Loss from continuing operations (1,841 ) (1,734 ) Income from discontinued operations Net loss (1,619 ) (1,115 ) Loss attributable to the noncontrolling interest, continuing operations 6 13 Income attributable to the noncontrolling interest, discontinued operations (3 ) (7 ) Net loss attributable to Digital Angel Corporation $
